DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1 and 4-6 are allowed in this Office Action (Re-numbered 1-4).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a) in the previous office action on claims 3-10 are withdrawn due to the amendment made by the Applicant. Although claims 3 and 7-10 are canceled, the subject matter of claim 3 is at least amended in claim 1. Therefore, claims 1,6 and any dependent claims follow claims 1 and 6 are withdrawn from rejections under 35 U.S.C. 112(a) for failing to comply with the enablement requirement.
Rejections under 35 U.S.C. 112(b) in the previous office action on claims 3, 6, and 9 are withdrawn due to the amendment made by the Applicant. Although claims 3 and 9 are canceled, the subject matter of claim 3 is at least amended in claim 1. Therefore, claims 1,6 and any dependent claims follow claims 1 and 6 are withdrawn from rejections under 35 U.S.C. 112(b) for there is insufficient antecedent basis.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
th 2021, regarding the features of amended claims 1. According to the amended claim 1 and applicant’s remarks/arguments, the Applicant amended the independent claim to  include all of the limitations of claim 8 (previous office action) which contains allowable subject matter.
The independent claim  now features: 
An automatic modeling method for OLAP data model, comprising the steps of: “S1. acquiring a SQL query statement”; “S2. parsing the SQL query statement and judging whether any syntax error or lexical error exists in the SQL query statement according to a parsing result“; “S3. extracting query structures from the SQL query statement according to column information and table information related with the source data used by the SQL query statement to obtain at least N sets of query patterns, if no syntax error or lexical error exists, where, N is a natural number greater than or equal to 1“; “S4. classifying said at least N sets of query patterns“; “S5. merging the query patterns in each class to obtain a corresponding pattern relation tree“; “S6. converting the pattern relation tree into a corresponding data model“,“ 4wherein the column information refers to all columns used in the SQL query statement“, “wherein each column comprises: name of column, table of column, type of column“, and number of occurrences of the column“, “wherein the table information refers to all tables used in the SQL query statement“, “wherein each table comprises: name of table, type of table, and information on association between the table and a fact table“, “wherein the operation of classifying said at least N sets of query patterns in the step S4 comprises the steps of: S41: judging the differences between any two sets of query patterns “wherein the operation of converting the column information in the pattern relation tree into corresponding column information in the data model further comprises the steps of: carrying out partitioned scoring of the columns in the pattern relation tree, to ascertain partitioned columns in the data model“, “wherein the partitioned scoring of the columns in the pattern relation tree is carried out with the following calculation formula: 

    PNG
    media_image1.png
    139
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    597
    media_image2.png
    Greyscale

The bolded portion of the claim and the following claim formula in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record.
The closest prior art, as currently recited as below:
The prior art, Massari et al. (US PGPUB 20160371355) is directed to  a system able to receives an SQL query and perform parsing on the query received to identify a search pattern. A search pattern may include query patterns. Within this search pattern the variable is essentially a placeholder value and allows parser to provide a result set with that user-defined label. The system organizes the search patterns and creates a tree for the search patterns is formed and the tree contains data that would help the query to execute to the appropriate pattern.
The prior art, Maghoul et al. (US PGPUB 20150363509) is directed to  a system generating new entities for placement within, for example, a knowledge graph and organize them in a database. In addition, a query server of the system may further organize and/or classify search queries into query patterns for storage in a database. Classification such as an "entity type" is defined as a category and/or 
The prior art, Baba et al. (USPGPUB 20070122063) is directed to  a system that is able to calculating vectors for the query patterns such as a feature vector between pattern images to subsequently calculate the Euclidean distance dq which depicts the similarities of the patterns.
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”







CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cao Vuong whose telephone number is (571)272-1812.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153